Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


After Final Consideration Pilot Program

Applicant's request for consideration under the After Final Consideration Pilot Program 2.0 is acknowledged. The amendment submitted on May 23, 2022 has been treated under pre-pilot procedures.
	

Response to Arguments

Applicant's arguments filed May 23, 2022 (herein “Remarks”) have been fully considered but they are not persuasive.

Applicant argues (bottom of p. 7 of Remarks) that Such’s discloses in ¶ [0009] that “[a] clear definition of all factors that influence polymerisation for any particular system has not yet been determined”. Applicant argues that the nature of the monomers involved are of major importance.
Applicant’s argument is unpersuasive because it does not explain why a vague statement about “all factors that influence polymerisation” would affect the reasonable expectation by one of ordinary skill in the art that vinylidene chloride could be polymerized with a RAFT agent. As set forth in the preceding Office action, the specification provides prior art examples of the polymerization of vinylidene chloride with RAFT agents.

Applicant’s further presents a discussion (top of p. 8 of Remarks) regarding Such’s disclosure in ¶ [0010] that “difficulties have been encountered in using [RAFT] in emulsion, miniemulsion, suspension polymerisation processes and the like”. This is unpersuasive because the cited disclosure in Such is a portion of the reference’s background section drawn to prior activities rather than to the polymerizations to which the Such reference is directed. In other words, the Such reference is drawn to a remedy to the discussed difficulties, and Applicant does not explain why the existence of these prior difficulties would affect the reasonable expectation by one of ordinary skill in the art that vinylidene chloride could be polymerized with a RAFT agent.

Applicant argues (middle of p. 8 of Remarks) that the polymerization of a given monomer which polymerizes in substantially the same conditions as vinylidene chloride does not necessarily mean that the same is true for polymerization with a RAFT agent in water.
Applicant’s argument is unpersuasive because it does not explain why the nature of the polymerization medium (whether solution or emulsion) would affect the reasonable expectation by one of ordinary skill in the art that vinylidene chloride could be polymerized with a RAFT agent.

Applicant further argues (paragraph bridging pp. 8-9 of Remarks) that the rejection does not provide a motivation to polymerize vinylidene chloride with a RAFT agent in water. This argument is unpersuasive because the rejection includes such a motivation statement; see paragraph 12 of the Office action mailed on Nov. 8, 2021.

For the purpose of appeal, the rejection would be redrafted to incorporate the discussion of water as applied to previous claim 8 into the discussion of independent claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764